Citation Nr: 0211451	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
headaches, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating action.  Following the June 
1999 notification of that denial, the veteran filed a notice 
of disagreement later that month.  In July 1999, the RO 
issued a statement of the case; the veteran perfected his 
appeal later that month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  Symptomatology associated with the veteran's service-
connected chronic headaches has included complaints of 
frequent headaches, and an indication that he experiences at 
least one prostrating attack, requiring bed rest, on an 
average of once per month over the past several months.  Very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability have not been 
shown.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent, but no higher, 
evaluation for service-connected chronic headaches have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the May 1999 rating decision, July 1999 statement of 
the case, July 2000, December 1999 and May 2002 supplemental 
statements of the case (SSOC), and correspondence from the RO 
(specifically, the March 2002 letter) the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has obtained VA 
treatment records from the facility identified by the veteran 
and arranged for the veteran to undergo VA examinations in 
connection with the claim.  The Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The veteran has also been afforded, 
and taken advantage of, the opportunity to appear at a 
personal hearing before personnel at the RO.  In July 2002, 
the veteran was scheduled for a hearing before a Member of 
the Board; however, the veteran failed to report to that 
hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In an October 1994 decision, the RO effectuated a September 
1994 Board decision to grant service connection for chronic 
headaches and assigned a 10 percent rating.  In the Board 
decision, it was noted that, during service, the veteran had 
sustained blunt trauma to the head, resulting in a three-inch 
laceration in the right scalp area.  A September 1992 VA 
examination noted the veteran's complaints of headaches and 
included the examiner's impression that a component of post-
traumatic headaches secondary to injury could not be entirely 
excluded.  The 10 percent rating has since remained in 
effect.  

The veteran filed a claim for increase in March 1999, noting 
that his headaches were more frequent and more severe.  

The veteran was afforded a VA examination in April 1999 at 
which time the history of his in-service injury was noted.  
The veteran reported that he has headaches whenever he "does 
a lot of twisting or turning of his neck."  The headaches 
begin over the right eye, radiate back into the right occiput 
and are associated with nausea.  The veteran reported that he 
is treated with Darvocet for pain, but is unable to take that 
medication when he's working because it makes him sleepy.  He 
reportedly misses three to four days of work each month 
because of severe headache pain and because he cannot take 
Darvocet to relieve that pain while he's at work.  The 
veteran further reported that his headache pain becomes so 
severe that he is unable to concentrate at work and needs to 
leave.  Following physical examination, the diagnosis was 
that of post-traumatic headache disorder. 

Outpatient treatment records associated with the claims 
folder include an October 1997 chart entry noting the 
veteran's complaints of a headache lasting five days; longer 
than usual.  The impression was that of migraine headache 
disorder.  

In a December 1999 letter to the veteran, the RO attempted to 
clarify claims of entitlement to a total disability rating 
based on individual unemployability and entitlement to 
service connection for residuals of a neck injury.  

The veteran appeared at an April 2000 hearing at the RO and 
testified that his headaches were related to a neck injury 
sustained in the same incident in service in which he was 
struck in the head.  

The veteran was afforded a VA neurological examination in 
September 2000 at which time the history of his in-service 
injury was reviewed.  The veteran's primary complaints were 
of neck pain that he claimed has persisted since service.  
The veteran further reported that he had stopped working in 
April 1999 because of cervical myelopathy.  He reported daily 
severe neck pain often associated with severe headaches.  
Following physical examination, the diagnostic impression was 
that of severe cervical myelopathy and radiculopathy.  

In a March 2001 rating action, the RO denied claims of 
service connection for cervical radiculopathy and myelopathy 
(claimed as residuals of neck injury) and entitlement to a 
total disability rating based on individual unemployability.  
The veteran was notified of that decision in June 2001, but 
did not appeal.  

Additional VA treatment records detail October 2001 surgery 
for a right C5-6 herniated disc.  A September 2001 pre-
operative history noted the veteran's chief complaints of 
headaches, arm pain, numbness and tingling.  The veteran had 
reported that he gave up his job as a machine operator 
because the pain and numbness in his arm had become more 
problematic.  A January 2002 post-operative chart entry noted 
that the veteran's report that he was not having headaches.  

The veteran was afforded another VA examination in April 2002 
at which time the examiner noted the history of his in-
service accident and recent cervical disc surgery.  The 
veteran reported that the surgery had resolved the numbness 
in his arms; however, over the prior several months, the 
headaches had returned.  The veteran reported having 
headaches two to three times per week.  He takes Darvocet, 
which helps decrease the headache if it is present all day.  
The headaches can be very severe, where he has to remain in 
bed.  The veteran also reported physical limitations related 
to his neck condition.  Following physical examination, the 
examiner diagnosed migraine headaches.  The examiner noted 
that the veteran's headaches are aggravated by his cervical 
spine disease.  The examiner further observed that the 
veteran's headaches are frequent and severe.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The grant of service connection for the headaches was based 
upon in-service head trauma.  However, since the original 
grant of service connection, the veteran's headache 
disability has consistently been evaluated under the 
provisions of 38 C.F.R. § 4.124a, DC 8100.   See October 4, 
1994 Rating Decision.  Under that diagnostic code, headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months shall be evaluated as 10 
percent disabling.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months shall be evaluated as 30 percent disabling, 
and very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.  

Considering the evidence of record in light of the above 
criteria, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the assignment of a 30 
percent rating under Diagnostic Code 8100 is appropriate.  

The Board notes, initially, that the record includes some 
suggestion of a relationship between the veteran's headaches 
and his nonservice-connected cervical spine disorder (see the 
April 2002 examiner's comments), and that, following the 
November 2001 surgical spine report, there was a decrease in 
the frequency and severity of the veteran's headaches (see 
the January 2002 post operative note, indicating that the 
veteran did not then complain of experiencing headaches).  
The Board points out, however, that, pertinent to the claim 
on appeal, the veteran complained, during the April 1999 VA 
examination, that he missed three to four days of work each 
month because of severe headaches.  The diagnosis at that 
time was post-traumatic headache disorder, with no reference 
to cervical spine disease.  Furthermore, the report of the 
most recent VA examination, conducted in April 2002, after 
the cervical spine surgery, reflects the veteran's report 
that he suffered headaches two to three times per week (which 
appear to respond fairly well to Darvocet if present all 
day); the veteran also indicated that if his headaches are 
severe, he has to remain in bed.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence suggests that the veteran's headaches can be 
described in prostrating attacks occurring on an average of 
once per month over the last several months.  As such, the 
criteria for the next, higher, 30 percent evaluation are met.  

The Board finds, however, that more than a 30 percent 
evaluation is not warranted.  Although the veteran indicated, 
during the April 2002 VA examination, that the headaches can 
be severe such that he must remain in bed, the Board finds 
that the evidence does not show that the headaches are very 
frequent and "completely prostrating and prolonged" such 
that they are productive of severe economic inadaptability, 
and would warrant assignment of the maximum schedular 
evaluation of 50 percent.  There also is no basis for 
assignment of more than the 30 percent evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  While, 
in April 1999, the veteran reported missing some work due to 
his service-connected headaches, the Board notes that some 
interference with employment is obviously contemplated in the 
assignment of the current 30 percent evaluation; however, 
more than that simply is not shown.  The evidence of record 
shows that the veteran stopped working as a result of the 
nonservice-connected cervical spine disorder, and there is no 
indication that, prior to that time, the veteran's headache 
disorder negatively impacted or in any way compromised the 
continuity of that employment.  There also is no indication 
that the headache disorder has resulted in frequent medical 
treatment (much less, hospitalization), or that the 
disability is otherwise so exceptional or unusual as to 
invoke the procedures prescribed by 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, the 30 percent, but no higher, evaluation for 
service-connected headaches is warranted.


ORDER

A 30 percent rating for chronic headaches is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

